department of the treasury internal_revenue_service washington d c jul tax_exempt_and_government_entities_division uniform issue list v cdollar_figure oq legend taxpayer a irab custodian c financial_institution d amount dear this is in response to a letter dated date as supplemented by a letter dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira b totaling amount taxpayer asserts that her failure to complete a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to the failure of custodian c to notify taxpayer a that the redeposit of amount within the 60-day period had been reversed on april23 taxpayer a received a distribution of amount with the intent to complete a timely rollover back into ira b on date taxpayer a deposited a check in amount into ira b on date an on-line inquiry confirmed that amount was accepted as a redeposit into ira b page2 however due to confusion concerning the account the check was drawn on with financial_institution d the check was returned due to the account being closed custodian c did not immediately notify taxpayer a that the deposit had been reversed instead custodian c issued a letter dated date notifying taxpayer a that the deposit into ira b on date was being reversed however due to the relocation of taxpayer a's residence the letter was not received by taxpayer a until several weeks after the expiration of the 60-day period upon receipt of the june letter taxpayer a immediately arranged for a replacement check which was deposited into ira b on date taxpayer a has submitted a letter from financial_institution d which substantiates the confusion over the accounts the check was drawn on based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in section page d a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity o r good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to the failure of custodian c to timely notify taxpayer a of the reversal of the date deposit into ira b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 of the code were met except the 60-day requirement the redeposit of amount on date will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page4 o s this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact identification_number se t ep ra t1 at please address all correspondence to sincerely yours carlton watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
